                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              ST. JOSEPH DIVISION

LORRAINE D. BLACK,                          )
                                            )
                       Plaintiff,           )
                                            )
vs.                                         )       Case No. 18-06151-CV-SJ-ODS
                                            )
THE RESULTS COMPANIES,                      )
                                            )
                       Defendant.           )

            ORDER AND OPINION (1) GRANTING DEFENDANT’S MOTION
            FOR SANCTIONS, AND (2) DISMISSING PLAINTIFF’S CLAIMS
       Pending is Defendant’s Motion for Sanctions. Doc. #43. For the following
reasons, Defendant’s motion is granted, and this matter is dismissed.


                                    I.    BACKGROUND
       In October 2018, Plaintiff Lorraine Black, who is pro se, filed this lawsuit against
Defendant The Results Companies, alleging claims under the Missouri Human Rights
Act, the Americans with Disabilities Act, and Title VII of the Civil Rights Act of 1964.
Doc. #5. The Court granted Defendant’s motion to dismiss Plaintiff’s Missouri Human
Rights Act claims due to her failure to administratively exhaust the claims. Doc. #18. In
the same Order, the Court denied Plaintiff’s motion for summary judgment due to her
failure to comply with the Federal Rules of Civil Procedure and the Court’s Local Rules.
Id.
       In February 2019, the Court held a phone conference with Plaintiff and
Defendant’s counsel regarding Plaintiff’s failure to comply with Rule 26(a)(1) of the
Federal Rules of Civil Procedure. Doc. #25. The Court directed Plaintiff to serve her
Rule 26(a)(1) initial disclosures by no later than March 29, 2019. Id. The Court also
warned Plaintiff that failing to comply with the Court’s Order could result in sanctions,
ranging from “being prohibited from calling witnesses and using documents at trial that
were not included in her initial disclosures, to dismissal of this matter.” Id. at 1 (citing
Fed. R. Civ. P. 37).
       In June 2019, the Court a second phone conference with Plaintiff and
Defendant’s counsel regarding Plaintiff’s failure to fully and completely respond to
Defendant’s First Interrogatories, First Requests for Admission, and First Requests for
Production of Documents. Docs. #34-35. The Court ordered Plaintiff to serve, by no
later than July 3, 2019, “full and complete answers and responses to Defendant’s First
Interrogatories and Defendant’s First Requests for Admission,” “all documents
responsive to Defendant’s First Requests for Production of Documents,” and “executed
releases” for third party records. Doc. #35. Plaintiff was informed that her “failure to
fully and completely comply” with the Court’s Order would “result in the exclusion of any
evidence at trial that she should have provided in her interrogatories answers and/or
responsive documents she should have produced.” Id. (citing Fed. R. Civ. P.
37(b)(2)(A)).
       On August 7, 2019, the Court a third phone conference with Plaintiff and
Defendant’s counsel. This phone conference pertained to Plaintiff’s failure to respond
to Defendant’s Requests for Production of Documents, her failure to respond to
Defendant’s Requests for Admission, and her failure to provide complete answers to
Defendant’s Interrogatories. Doc. #40, at 2. As a result of the phone conference, the
Court directed Plaintiff to do the following:
               Regarding her responses to Defendant’s First Requests for
       Production and her answers to Defendant’s First Interrogatories, the Court
       provides Plaintiff one last chance to comply with the Federal Rules of Civil
       Procedure, the Local Rules, and the Court’s Orders. By no later than
       August 21, 2019, Plaintiff shall serve supplemental answers to
       Defendant’s First Interrogatories. Her supplemental answers must include
       all information requested by each interrogatory. Her answers shall be full,
       complete, and truthful. In addition, by no later than August 21, 2019,
       Plaintiff shall serve responses to Defendant’s First Requests for
       Production. Plaintiff’s responses, at a minimum, must specifically identify
       documents she has already produced or is contemporaneously producing
       to Defendant that are responsive to each request. To the extent Plaintiff
       has not produced all documents responsive to Defendant’s First Requests
       for Production, Plaintiff shall produce all responsive documents to
       Defendant by no later than August 21, 2019.
Id. at 2-3. The Court notified Plaintiff her failure to comply with the Order would result in
the matter being “dismissed without further notice.” Id. at 3.




                                                2
         On August 26, 2019, Defendant filed the pending motion for sanctions seeking
dismissal of this matter. Doc. #43. Defendant states “Plaintiff has not complied with the
Court’s Final Order, and has not provided any response to Defendant’s First Request
for Production of Documents.” Id. at 2. On August 30, 2019, Plaintiff sent an email to
the undersigned’s staff, which, in its entirety, stated the following:
         Plaintiff is requesting a conference with the judge I have submitted
         information asked for by Defendants and the judge to the best of my
         knowledge while working Pro Se. acknowledgement on documents
         submitted I provided names and dates I Object and Dispute to Defendants
         racist input to Dismiss my case while experiencing on going race
         discrimination inhalation of second hand smoke working Pro Se. I have
         the rights to defend myself. And file on going cases withba discrimination
         history Racist behavior is not my fault. I have rights that are ignored with
         other and all cases listed. I Do Not have any further information to provide
         I have signed paperwork for the Defendants to receive what they need I
         Object and have followed the rules to the best of my knowledge Plaintiff
         Lorraine Black.
         On September 3, 2019, the Court issued an Order acknowledging receipt of
Plaintiff’s email and directing her to respond to Defendant’s motion by no later than
September 9, 2019. Doc. #44, at 2. The Court pointed out that Plaintiff’s email neither
addressed whether she served responses to the First Requests for Production nor
attached her responses to the Requests for Production of Documents. Id. (citing Doc.
#40, at 2-3). The Court informed Plaintiff that if she did not timely respond to the
motion, it would consider her email as the response. Id. The Court cautioned Plaintiff
that if she solely relied on her email, the Court would be left with no choice but to
dismiss this matter as a sanction for failing to fully and completely comply discovery. Id.
         On September 12, 2019, the Court received Plaintiff’s “Objections and Disputes
to Defendant’s Unlawful Sanctions.” Doc. #45.1 Setting aside the ad hominem attacks
on Defendant and the court system, Plaintiff contends she met “all date deadlines May
17, 2019[,] July 3, 2019[,] and August 21, 2019”; “submitted information on court order
August 7, 2019”; “provided [her] entire life of information”; “submitted all document
request [sic] to the best of [her] knowledge,” and “submitted exhibits and documents.”




1
    Plaintiff’s filing was postmarked September 9, 2019. Doc. #45-1.


                                              3
Id. at 1-2. Also, in her response, Plaintiff purportedly cut and pasted her answers to
Defendant’s Interrogatories. Id. at 4-9.
       On September 13, 2019, Defendant filed its reply. Doc. #46. Defendant
confirms Plaintiff has never responded to its First Requests for Production of
Documents and has not identified the documents she produced prior to or after the
Court’s August 7, 2019 Order. Id. at 2. Defendant’s motion for sanctions is now fully
briefed.


                                    II.      STANDARD
       “If a party…fails to obey an order to provide or permit discovery…, the court
where the action is pending may issue further just orders.” Fed. R. Civ. P. 37(b)(2)(A).
Sanctions may include, but are not limited to, prohibiting a party from supporting her
claims, designating facts as established, striking pleadings, and dismissing the action.
Fed. R. Civ. P. 37(b)(2)(A). The sanction imposed “must be proportionate to the
litigant’s transgression.” Bergstrom v. Frascone, 744 F.3d 571, 574-75 (8th Cir. 2014).
If a party fails to comply with the Court’s Order or the Federal Rules of Civil Procedure,
“a defendant may move to dismiss the action or any claim against it.” Fed. R. Civ. P.
41(b). Dismissal may be considered as a sanction “only if there is (1) an order
compelling discovery, (2) a willful violation of that order, and (3) prejudice to the other
party.” Schoffstall v. Henderson, 223 F.3d 818, 823-24 (8th Cir. 2000) (citation omitted);
Dillon v. Nissan Motor Co., 986 F.2d 263, 266 (8th Cir. 1993).
       In addition to the Court’s authority to issue sanctions pursuant to Rule 37,
“[f]ederal courts possess certain “inherent powers,” not conferred by rule or statute, “to
manage their own affairs so as to achieve the orderly and expeditious disposition of
cases.” Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178, 1186 (2017) (citation
omitted); Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991) (citations omitted). The
Court’s authority “includes the ability to fashion an appropriate sanction for conduct
which abuses the judicial process.” Goodyear Tire & Rubber Co., 137 S. Ct. at 1186
(internal quotation and citation omitted).




                                              4
                                   III.   DISCUSSION
       The Court held three phone conferences regarding Plaintiff’s continued failures to
comply with discovery and the Court’s Orders. After each phone conference, the Court
issued an Order detailing what was expected of Plaintiff. See Docs. #25, 35, 40.
Additionally, each Order explained the potential consequences if Plaintiff failed to meet
the Court’s expectations. Id. As early as February 2019, Plaintiff knew her failure to
comply with the Court’s Orders and the Federal Rules of Civil Procedure could result in
the dismissal of her claims. Doc. #25, at 1. More recently, in August 2019, the Court
warned Plaintiff that her non-compliance with the Court’s Order would result in this
matter being dismissed without further notice. Doc. #20, at 3. Lastly, while the Court
could have accepted Plaintiff’s August 30, 2019 email as her response to Defendant
motion for sanctions, the Court chose to give her another opportunity to address her
failure to comply with the Court’s Orders. See Doc. #44, at 2. In so doing, the Court
told Plaintiff what must be included in her response to avoid dismissal of her claims. Id.
Although she has been given ample time and numerous opportunities, there is nothing
before the Court demonstrating Plaintiff served responses to Defendant’s First
Requests for Production of Documents.
       Although she was given specific instructions on what she had to do and was
informed of the potential consequences if she failed to do what was required, Plaintiff
willfully chose to disregard and violate the Court’s Orders and the Federal Rules of Civil
Procedure. Plaintiff’s choices were not without consequences. Discovery commenced
in February 2019, but the Court has had to extend that deadline twice due to Plaintiff’s
failures to comply with discovery. Docs. #21, 23, 25, 28, 40. Also, given Plaintiff’s
repetitive disregard of the Court’s Orders and the Federal Rules of Civil Procedure, the
Court’s ability to expeditiously dispose of this matter has been greatly hindered.
Roughly seven months have passed, and Defendant has yet to receive Plaintiff’s
responses to its First Requests for Production of Documents. As a result, Defendant’s
ability to conduct discovery on Plaintiff’s claims has been stalled and obstructed,
prejudicing Defendant.
       The Court is mindful of Plaintiff’s pro se status. It is because of her pro se status
that the Court granted her significant leniency and ample opportunities to comply with



                                             5
discovery and the Court’s Orders. But Plaintiff’s pro se status does not excuse her from
complying with the Court’s Orders and the Federal Rules of Civil Procedure. See
Farnsworth v. City of Kan. City, 863 F.2d 33, 34 (8th Cir. 1988) (affirming the district
court’s decision to dismiss the matter because the court gave the pro se litigants
“meaningful notice of what was expected of them during the course of discovery, initially
imposed less stringent sanctions when they failed to cooperate, and warned them that
their failure to comply with subsequent orders would result in dismissal of their action.”).
       Plaintiff’s intentional disregard of the Court’s Orders and Federal Rules of Civil
Procedure are serious transgressions. Further, Plaintiff has known since at least
February 2019 that if she chose to disregard the Court’s Orders and the Federal Rules
of Civil Procedure, her lawsuit could be dismissed. Although she continually
disregarded and ignored the Court’s Orders, it recently directed her to file a response to
the pending motion and specifically told her what was required to avoid dismissal of this
matter. Once again, she decided to disregard to the Court’s Order. Consequently, the
Court finds dismissal of Plaintiff’s claims is proportionate to her continued choice to
disregard the Court and its rules. See Lindstedt v. City of Granby, 238 F.3d 933, 937
(8th Cir. 2000) (affirming the district court’s dismissal of the action as a sanction for the
pro se plaintiff’s “intentional disregard” of the “straightforward and relatively simply”
discovery requirements) (citations omitted); Avionic Co. v. Gen. Dynamics Corp., 957
F.2d 555, 558 (8th Cir. 1992) (stating “the selection of a proper sanction, including
dismissal, is entrusted to the sound discretion of the district court.”) (citation omitted);
Lorin Corp. v. Goto & Co., 700 F.2d 1202, 1208 (8th Cir. 1983) (finding the district court
did not err in dismissing the lawsuit as a sanction). Accordingly, Defendant’s motion for
sanctions is granted.
       If the Court finds a party failed to comply with its Orders, as it does here, it “must
order the disobedient party…to pay the reasonable expenses, including attorney’s fees,
caused by the failure, unless the failure was substantially justified or other
circumstances make an award of expenses unjust.” Fed. R. Civ. P. 37(b)(2)(C).
Although Plaintiff’s conduct in this matter is inexcusable and not justified, the Court finds
the circumstances of his matter, including Plaintiff’s pro se status, make such an award
inappropriate.



                                               6
                                IV.    CONCLUSION
      For all the foregoing reasons, the Court grants Defendant’s motion for sanctions,
and dismisses this matter.

IT IS SO ORDERED.

                                                /s/ Ortrie D. Smith
DATE: September 16, 2019                        ORTRIE D. SMITH, SENIOR JUDGE
                                                UNITED STATES DISTRICT COURT




                                          7
